Case 2:19-cv-10680-JAK-JPR Document 1 Filed 12/18/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Brian Whitaker,                          Case No.

12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14     Sherry Siskin Sidney, in individual      Act; Unruh Civil Rights Act
       and representative capacity as
15     trustee of The Survivor’s Trust
       Created Under The Sidney
16     Revocable Trust;
       Village Heights, LLC, a California
17     Limited Liability Company; and
       Does 1-10,
18
                 Defendants.
19
20
           Plaintiff Brian Whitaker complains of Sherry Siskin Sidney, in individual
21
     and representative capacity as trustee of The Survivor’s Trust Created Under
22   The Sidney Revocable Trust; Village Heights, LLC, a California Limited
23
     Liability Company; and Does 1-10 (“Defendants”), and alleges as follows:
24
25
26      PARTIES:

27      1. Plaintiff is a California resident with physical disabilities. He is

28   substantially limited in his ability to walk. He suffers from a C-4 spinal cord


                                           1

     Complaint
Case 2:19-cv-10680-JAK-JPR Document 1 Filed 12/18/19 Page 2 of 7 Page ID #:2




 1   injury. He is a quadriplegic. He uses a wheelchair for mobility.
 2      2. Defendant Sherry Siskin Sidney, in individual and representative
 3   capacity as trustee of The Survivor’s Trust Created Under The Sidney
 4   Revocable Trust, owned the real property located at or about 122 1/2 N.
 5   Larchmont Blvd., Los Angeles, California, in October 2019.
 6      3. Defendant Sherry Siskin Sidney, in individual and representative
 7   capacity as trustee of The Survivor’s Trust Created Under The Sidney
 8   Revocable Trust, owns the real property located at or about 122 1/2 N.
 9   Larchmont Blvd., Los Angeles, California, currently.
10      4. Defendant Village Heights, LLC owned Village Heights located at or
11   about 122 1/2 N. Larchmont Blvd., Los Angeles, California, in October 2019.
12      5. Defendant Village Heights, LLC owns Village Heights (“Store”) located
13   at or about 122 1/2 N. Larchmont Blvd., Los Angeles, California, currently.
14      6. Plaintiff does not know the true names of Defendants, their business
15   capacities, their ownership connection to the property and business, or their
16   relative responsibilities in causing the access violations herein complained of,
17   and alleges a joint venture and common enterprise by all such Defendants.
18   Plaintiff is informed and believes that each of the Defendants herein,
19   including Does 1 through 10, inclusive, is responsible in some capacity for the
20   events herein alleged, or is a necessary party for obtaining appropriate relief.
21   Plaintiff will seek leave to amend when the true names, capacities,
22   connections, and responsibilities of the Defendants and Does 1 through 10,
23   inclusive, are ascertained.
24
25      JURISDICTION & VENUE:
26      7. The Court has subject matter jurisdiction over the action pursuant to 28
27   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
28   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                            2

     Complaint
Case 2:19-cv-10680-JAK-JPR Document 1 Filed 12/18/19 Page 3 of 7 Page ID #:3




 1      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 2   of action, arising from the same nucleus of operative facts and arising out of
 3   the same transactions, is also brought under California’s Unruh Civil Rights
 4   Act, which act expressly incorporates the Americans with Disabilities Act.
 5      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 6   founded on the fact that the real property which is the subject of this action is
 7   located in this district and that Plaintiff's cause of action arose in this district.
 8
 9      FACTUAL ALLEGATIONS:
10      10. Plaintiff went to the Store in October 2019 with the intention to avail
11   himself of its goods, motivated in part to determine if the defendants comply
12   with the disability access laws.
13      11. The Store is a facility open to the public, a place of public
14   accommodation, and a business establishment.
15      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
16   to provide accessible sales counters in conformance with the ADA Standards
17   as it relates to wheelchair users like the plaintiff.
18      13. On information and belief, the defendants currently fail to provide
19   accessible sales counters.
20      14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
21   provide accessible paths of travel inside the Store in conformance with the
22   ADA Standards as it relates to wheelchair users like the plaintiff.
23      15. On information and belief, the defendants currently fail to provide
24   accessible paths of travel inside the Store.
25      16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
26   personally encountered these barriers.
27      17. By failing to provide accessible facilities, the defendants denied the
28   plaintiff full and equal access.


                                               3

     Complaint
Case 2:19-cv-10680-JAK-JPR Document 1 Filed 12/18/19 Page 4 of 7 Page ID #:4




 1      18. The failure to provide accessible facilities created difficulty and
 2   discomfort for the Plaintiff.
 3      19. The defendants have failed to maintain in working and useable
 4   conditions those features required to provide ready access to persons with
 5   disabilities.
 6      20. The barriers identified above are easily removed without much
 7   difficulty or expense. They are the types of barriers identified by the
 8   Department of Justice as presumably readily achievable to remove and, in fact,
 9   these barriers are readily achievable to remove. Moreover, there are numerous
10   alternative accommodations that could be made to provide a greater level of
11   access if complete removal were not achievable.
12      21. Plaintiff will return to the Store to avail himself of its goods and to
13   determine compliance with the disability access laws once it is represented to
14   him that the Store and its facilities are accessible. Plaintiff is currently deterred
15   from doing so because of his knowledge of the existing barriers and his
16   uncertainty about the existence of yet other barriers on the site. If the barriers
17   are not removed, the plaintiff will face unlawful and discriminatory barriers
18   again.
19      22. Given the obvious and blatant nature of the barriers and violations
20   alleged herein, the plaintiff alleges, on information and belief, that there are
21   other violations and barriers on the site that relate to his disability. Plaintiff will
22   amend the complaint, to provide proper notice regarding the scope of this
23   lawsuit, once he conducts a site inspection. However, please be on notice that
24   the plaintiff seeks to have all barriers related to his disability remedied. See
25   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
26   encounters one barrier at a site, he can sue to have all barriers that relate to his
27   disability removed regardless of whether he personally encountered them).
28


                                               4

     Complaint
Case 2:19-cv-10680-JAK-JPR Document 1 Filed 12/18/19 Page 5 of 7 Page ID #:5




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4      23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7      24. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
Case 2:19-cv-10680-JAK-JPR Document 1 Filed 12/18/19 Page 6 of 7 Page ID #:6




 1      25. When a business provides facilities such as sales or transaction counters,
 2   it must provide accessible sales or transaction counters.
 3      26. Here, accessible sales or transaction counters have not been provided.
 4      27. When a business provides paths of travel, it must provide accessible
 5   paths of travel.
 6      28. Here, accessible paths of travel have not been provided.
 7      29. The Safe Harbor provisions of the 2010 Standards are not applicable
 8   here because the conditions challenged in this lawsuit do not comply with the
 9   1991 Standards.
10      30. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13      31. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
18   Code § 51-53.)
19      32. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26      33. The Unruh Act provides that a violation of the ADA is a violation of the
27   Unruh Act. Cal. Civ. Code, § 51(f).
28      34. Defendants’ acts and omissions, as herein alleged, have violated the


                                             6

     Complaint
Case 2:19-cv-10680-JAK-JPR Document 1 Filed 12/18/19 Page 7 of 7 Page ID #:7




 1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 2   rights to full and equal use of the accommodations, advantages, facilities,
 3   privileges, or services offered.
 4      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 5   discomfort or embarrassment for the plaintiff, the defendants are also each
 6   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 7   (c).)
 8
 9             PRAYER:
10             Wherefore, Plaintiff prays that this Court award damages and provide
11   relief as follows:
12           1. For injunctive relief, compelling Defendants to comply with the
13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
14   plaintiff is not invoking section 55 of the California Civil Code and is not
15   seeking injunctive relief under the Disabled Persons Act at all.
16           2. Damages under the Unruh Civil Rights Act, which provides for actual
17   damages and a statutory minimum of $4,000 for each offense.
18           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
20
     Dated: December 11, 2019             CENTER FOR DISABILITY ACCESS
21
22
                                          By:
23
24                                        ______________________________
25                                               Russell Handy, Esq.
                                                 Attorney for plaintiff
26
27
28


                                                7

     Complaint
